Case 1:19-cv-01197-LO-TCB Document 121 Filed 08/07/20 Page 1 of 6 PageID# 1573




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

                                        )
 UNITED STATES OF AMERICA,              )
                                        )
             Plaintiff,                 )
                                        )
                     v.                 )
                                        )
 EDWARD SNOWDEN,                        )
                                        )            Civil Action No. 1:19-cv-1197 (LO/TCB)
             Defendant,                 )
                                        )
 and                                    )
                                        )
 MACMILLAN PUBLISHING GROUP, LLC )
 d/b/a HENRY HOLT AND COMPANY, et al., )
                                        )
             Relief-Defendants.         )
 ______________________________________ )

                                             ORDER

        THIS MATTER is before the Court on Plaintiff United States of America’s (“United

 States” or “Plaintiff”) Motion to Seal (Dkt. 104). Plaintiff seeks to file under seal portions of

 Exhibits 8 and 9 to its Memorandum in Support of its Motion to Sanction Edward Snowden for

 His Refusal to Participate in Civil Discovery (Dkt. 102). Plaintiff filed redacted versions of the

 exhibits (Dkts. 102-8, 102-9), as well as unredacted, sealed versions for the Court’s review

 (Dkts. 106-07.)

        The exhibits at issue stem from parallel litigation with the American Program Bureau

 (“APB”), a non-party in this matter. After the United States served APB with a third-party

 subpoena, APB moved to quash the subpoena in the United States District Court for the District




                                                 1
Case 1:19-cv-01197-LO-TCB Document 121 Filed 08/07/20 Page 2 of 6 PageID# 1574




 of Massachusetts, and the United States cross-moved to compel partial compliance. 1 At the

 encouragement of the District of Massachusetts, APB ultimately produced materials subject to a

 Protective Order entered in that matter.

          Here, Exhibit 8 contains a spreadsheet (“APB Spreadsheet”) listing 67 speaking

 engagements by Edward Snowden and booked by APB or an affiliated entity, Open Mic

 Productions (“Open Mic”). For each speaking engagement, the spreadsheet lists: (1) the date of

 the engagement, (2) the name of the host organization who contracted for the engagement, (3)

 the total amount paid to APB or Open Mic for the engagement, (4) the “speaker honorarium”

 (i.e., the amount payable to Snowden), (5) the commission payable to APB or Open Mic (their

 net profit), and (6) the geographic location of the engagement. APB produced an unredacted

 copy of the spreadsheet to the United States. But APB considers the information in categories

 (2)-(4) listed above—the host organizations, gross amounts paid to APB or Open Mic, payments

 to Snowden, and net profits—as under the scope of the Protective Order. APB accordingly

 redacted those categories when it filed the spreadsheet on the docket in the District of

 Massachusetts. The Protective Order applies to documents that “reveal proprietary, confidential,

 and commercially sensitive information, or information likely to cause competitive, business, or

 commercial injury or disadvantage to APB” and are marked as confidential by APB. (See Dkt.

 111 at 2.)

          Exhibit 9 is also a spreadsheet (“USA Spreadsheet”). After the United States received the

 APB Spreadsheet, it compiled a more comprehensive spreadsheet documenting the speaking

 engagements with APB and Open Mic, as well as other speeches the United States found through

 publicly available sources. Insofar as the USA Spreadsheet incorporated the redacted data from


 1
     Am. Program Bureau v. United States, 1:20-mc-91250 (D. Mass).


                                                  2
Case 1:19-cv-01197-LO-TCB Document 121 Filed 08/07/20 Page 3 of 6 PageID# 1575




 the APB Spreadsheet, the United States also redacted that information. 2 The United States notes

 that “its redactions are made solely on the basis of APB’s designations of the information in

 question as confidential, and the United States does not assert a basis for sealing any information

 in this spreadsheet independent of APB’s own interest in confidentiality.” (Dkt. 108 at 3.)

        In the briefing before the Court on the United States’ motion for sanctions against

 Snowden, the United States further outlined its position by stating:

        The United States disagrees that the name of the host organization for a given
        speech, as well as the amount that Snowden was paid to give the speech, are
        properly designated as confidential. The United States takes no position on
        whether the gross amount paid for the speech, or APB’s net profit, have been
        properly designated as confidential. Because all redactions are made pursuant to
        APB’s designations, under Local Civil Rule 5, the burden is on APB to justify the
        sealing and redaction of each of these categories of information.

 (Dkt. 102 at 8 n.2.)

        Pursuant to Local Civil Rule 5(C), because APB designated the redacted information as

 confidential pursuant to the Protective Order in the District of Massachusetts, APB filed a

 response in support of the motion to seal. (Dkts. 110-11.) APB also filed the exhibits under seal.

 (Dkt. 112.) On July 16, 2020, Snowden filed a responsive pleading noting that he did “not

 oppose the Government’s Motion to Seal.” (Dkt. 109.)

        Under common law, there is a strong presumption towards the public’s right of access

 over district court dockets. See, e.g., Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 182

 (4th Cir. 1988) (“The public’s right of access to judicial records and documents may be

 abrogated only in unusual circumstances.”). District courts have authority to seal court

 documents “if the public’s right of access is outweighed by competing interests.” Ashcraft v.

 Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Procedurally, a district court may seal court


 2
   In terms of the redacted categories listed above, the USA Spreadsheet only contains the host
 organizations and the “speaker honorarium.”
                                                  3
Case 1:19-cv-01197-LO-TCB Document 121 Filed 08/07/20 Page 4 of 6 PageID# 1576




 filings if it (1) “provide[s] public notice of the request to seal and allow[s] interested parties a

 reasonable opportunity to object, (2) consider[s] less drastic alternatives to sealing the

 documents, and (3) provide[s] specific reasons and factual findings supporting its decision to seal

 the documents and for rejecting the alternatives.” Id. Upon consideration of the filings before the

 Court and Exhibits 8 and 9, the Court makes the following findings.

        First, Plaintiff provided proper notice of the request to seal and interested parties have

 been given a reasonable opportunity to object. Under Local Civil Rule 5(C), because over seven

 (7) days have elapsed since Plaintiff filed the motion to seal and public notice, and no interested

 party has objected, the Court may treat this motion as uncontested. (See Dkts. 104-05; L. Civ. R.

 5(C).) Accordingly, Plaintiff satisfies this requirement under the Local Civil Rules and Ashcraft.

        Second, the Court has considered less drastic alternatives to sealing. Here, APB and the

 United States narrowly redacted information in the two spreadsheets and have not attempted to

 seal the exhibits completely. This selective protection of information constitutes the least drastic

 measure of sealing confidential material. See Adams v. Object Innovation, Inc., No. 3:11cv272-

 REP-DWD, 2011 WL 7042224, at *4 (E.D. Va. Dec. 5, 2011) “[The] proposal to redact only the

 proprietary and confidential information, rather than seal the entirety of [the document],

 constitutes the least drastic method of shielding the information at issue.”), report and

 recommendation adopted, 2012 WL 135428 (E.D. Va. Jan. 17, 2012).

        Finally, the Court finds reason to seal portions of the redacted information, but not all of

 it. APB argues that the exhibits contain “confidential and sensitive business information which if

 disclosed would harm APB’s competitive standing” because the information “is essential to

 APB’s ability to negotiate and set competitive prices.” (Dkt. 111 at 3.) The Court agrees with

 APB’s position as to the (1) gross amount paid to APB or Open Mic for the speaking



                                                  4
Case 1:19-cv-01197-LO-TCB Document 121 Filed 08/07/20 Page 5 of 6 PageID# 1577




 engagement (under the column labeled “Gross” in the APB Spreadsheet) and (2) the commission

 payable to APB or Open Mic (under the column labeled “APB Net” in the APB Spreadsheet).

 The Court finds that public disclosure of this information could competitively harm APB and/or

 Open Mic when setting competitive pricing for future speaking engagements.

        On the other hand, the Court finds that the (1) name of the host organization who

 contracted for the speaking engagement (under the column labeled “Client” in the APB

 Spreadsheet) and (2) the payments Snowden received (under the column labeled “Speaker

 honorarium” in the APB Spreadsheet) are not properly designated as confidential and should not

 remain sealed. 3 First, Snowden did not object to the public disclosure of the payments he

 received, and APB gives no persuasive or specific justification why those amounts should be

 sealed. Second, APB did not justify in its response why the names of the entities that engaged

 Snowden to speak should be sealed. The Court must therefore find that there are no strong

 competing interests that outweigh the presumption of the public’s right of access.

        Accordingly, it is hereby ORDERED as follows:

                (1)    Plaintiff’s Motion to Seal (Dkt. 104) is GRANTED IN PART and

                       DENIED IN PART;

                (2)    Docket numbers 106 (unredacted Exhibit 8 filed under seal) and 112

                       (same) shall remain permanently under seal;

                (3)    The Clerk shall UNSEAL docket number 107 (unredacted Exhibit 9 filed

                       under seal); and




 3
   Because these latter two categories are the only redacted categories in the USA Spreadsheet,
 the Court will unseal the USA Spreadsheet in its entirety.
                                                 5
Case 1:19-cv-01197-LO-TCB Document 121 Filed 08/07/20 Page 6 of 6 PageID# 1578




               (4)      The United States shall REFILE Exhibit 8 pursuant to this Order

                        (redacting only the “Gross” and “APB Net” columns and leaving

                        unredacted the “Client” and “Speaker honorarium” columns) within seven

                        (7) days of the date of this Order.

        ENTERED this 7th day of August, 2020.




                                                                   /s/
                                               THERESA CARROLL BUCHANAN
                                               UNITED STATES MAGISTRATE JUDGE

 Alexandria, Virginia




                                                  6
